IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


ALISHA SICILIANO, CASSIE STARETZ, : No. 150 MM 2015
SAMANTHA LYNN EARLY AND JUSTIN    :
ECK, INDIVIDUALLY AND ON BEHALF   :
OF ALL SIMILARLY SITUATED         :
PERSONS,                          :
                                  :
               Petitioners        :
                                  :
                                  :
          v.                      :
                                  :
                                  :
ALBERT/CAROL MUELLER, T/A         :
MCDONALDS; ALBERT AND CAROL       :
MUELLER LIMITED PARTNERSHIPS;     :
ALBERT MUELLER, INDIVIDUALLY; AND :
CAROL MUELLER, INDIVIDUALLY,      :
                                  :
               Respondents        :


                                     ORDER



PER CURIAM

     AND NOW, this 10th day of December, 2015, the Petition for Extraordinary Relief

is DENIED.